Exhibit 10.8

 

CASH MANAGEMENT AGREEMENT

 

THIS CASH MANAGEMENT AGREEMENT (this “Agreement”) is entered into on August 18,
2015, by and between Houlihan Lokey Capital (Holdings) Ltd., a UK private
limited company (“HL UK”), and ORIX Global Capital, Ltd., a UK private limited
company (“OGC”).

 

WITNESSETH:

 

WHEREAS, HL UK desires to from time to time advance its cash to OGC, and may
demand repayment of some or all of the balance of such advanced amounts as
necessary for cash management purposes; and

 

WHEREAS, in furtherance thereof HL UK and OGC desire to enter into this
Agreement whereby HL UK may from time to time advance funds to OGC in the amount
of up to USD $150 million on the terms and conditions set forth in this
Agreement.

 

NOW THEREFORE, in consideration of the mutual covenants, undertakings,
representations and warranties set forth herein, and for other good and valuable
consideration, the receipt, sufficiency and adequacy of which are hereby
mutually acknowledged, the parties hereto agree as follows:

 

ARTICLE 1  — DEFINED TERMS

 

Certain capitalized terms used but not otherwise defined in this Agreement are
defined in the Glossary of Defined Terms attached as Exhibit A. Unless otherwise
expressly provided or unless the context otherwise requires, such defined terms
shall have the meaning specified in the Glossary of Defined Terms or in this
Agreement and in any other document related to this transaction which expressly
incorporates such Glossary or this Agreement by reference.

 

ARTICLE 2  — COMMITMENT

 

2.1                               Commitment and Use. Subject to the terms and
conditions of this Agreement, during the term of this Agreement, HL UK may
advance funds to OGC (each an “Advance”, and collectively, the “Advances”), and
OGC may accept such Advances in an aggregate amount not to exceed USD $150
million at any time outstanding (“Commitment”).

 

2.2                               Terms.

 

All Advances under the Commitment shall be subject to the following conditions:

 

(a)                                 at any time HL UK may deliver to OGC a
request to accept an Advance hereunder in any amount (subject to Section 2.2(d)
below), which request  must be delivered at least three (3) Business Days prior
to the date of the intended Advance;

 

(b)                                 the intended Advance shall be made by HL UK
only if OGC agrees to accept such Advance;

 

1

--------------------------------------------------------------------------------


 

(c)                                  no Advance shall be made to the extent that
an Event of Default shall exist and be continuing (which, to the extent it may
be remedied, has not been remedied to the satisfaction of the parties hereto) on
the date of the intended Advance;

 

(d)                                 such Advance shall only be in a multiple of
USD $100,000;

 

(e)                                  no Advance, when aggregated with all
previous Advances still outstanding, shall cause the total outstanding aggregate
amount of all Advances to exceed the Commitment.

 

2.3                               Term of this Agreement. The term of this
Agreement shall run from the date hereof until the earliest of (i) the Maturity
Date, and (ii) the date on which obligations under this Agreement become due and
payable pursuant to Section 5.6(a) or otherwise.

 

ARTICLE 3  — THE ADVANCES

 

3.1                               The Advances. Subject to the provisions of
Section 2.2, HL UK shall make Advances under the Note. OGC’s obligations with
respect to the Advances will be evidenced and established by this Agreement and
the Note; however, in the event of any conflict or inconsistency between the
terms of this Agreement and the Note, the terms of the Note shall prevail.
Monies representing Advances made under this Agreement may be advanced,
withdrawn and re-advanced (where offered by HL UK), provided that the aggregate
outstanding amount of the Advances shall be paid in full on or before the
Termination Date.

 

3.2                               Note. The obligation of OGC to repay the
Advances shall be evidenced by the Note, which Note shall: (a) be dated as of
even date herewith; (b) be in the original aggregate amount not to exceed the
Commitment; (c) bear interest in respect of amounts outstanding under any
Advance for the period from the date of the making of the relevant Advance until
the Advance is repaid in full at the rate(s) set forth in Section 3.3; (d) be
payable as to interest on each Payment Date; (e) be payable as to the Advance
balances as set forth in Section 3.5; (f) be entitled to the benefits of this
Agreement; and (g) be substantially in the form of Exhibit B attached hereto,
with blanks appropriately completed in conformity herewith.

 

3.3                               Interest. Subject to Section 3.4 below, with
respect to each Advance, the Advances shall bear interest on the outstanding
balance at a per annum rate equal to the monthly London Interbank Offer Rate as
published in the Wall Street Journal two (2) Business Days prior to the
commencement of the applicable Interest Period (“LIBOR Rate”) plus 165 basis
points (any such rate, subject to the terms hereof, the “Interest Rate”). The
Interest Rate shall be reset on the first Business Day of each calendar month.
OGC will make interest payments on the outstanding aggregate amount of the
Advances either (a) one month in arrears on each Payment Date and upon payment
in full of the outstanding aggregate amount (whether by acceleration, stated
maturity or otherwise), or (b) if the total aggregate amount of all Advances
(plus interest accrued and added to the aggregate amount outstanding in
accordance with this Section 3.3(b)) outstanding would not exceed the
Commitment, OGC may elect to add interest accruing on the Advances on any given

 

2

--------------------------------------------------------------------------------


 

Payment Date to the aggregate amount outstanding thereunder. Interest will be
calculated daily on the basis of a 360 day year on aggregate amounts outstanding
under the Advances for the actual number of days elapsed.

 

3.4                               Default Interest Rate. If any payment of any
amount payable hereunder or under any other Cash Management Document is not paid
when due, whether on the scheduled Payment Date, the Termination Date, or any
other date including as a result of acceleration of the Advances upon an Event
of Default, then the amount then due and unpaid shall thereafter bear interest
until paid at a rate (“Default Interest Rate”) per annum (based on a 360 day
year, actual days elapsed) equal to the applicable Interest Rate plus two
percent (2%) per annum, and such accrued interest at the Default Interest Rate
shall be due and payable by OGC on demand by HL UK.

 

3.5                               Repayment.

 

(a)                                 All outstanding Advances shall be repaid in
full on the Termination Date.

 

(b)                                 Notwithstanding the provisions of sub-clause
(a) above, HL UK may require prepayment of all or any portion of the outstanding
Advances (and for partial prepayment, in integral multiples of USD $100,000) at
any time and from time to time by sending to OGC notice of prepayment at least
five (5) Business Days prior to the date of prepayment. Any amounts prepaid may
be re-advanced (where monies representing prepaid Advances are so offered by HL
UK) during the term of this Agreement.

 

(c)                                  OGC may optionally prepay any outstanding
Advances in whole or in part (in integral multiples of USD $100,000 each in
part) at any time and from time to time by sending to HL UK notice of optional
prepayment. Any notice of optional prepayment shall (i) specify the proposed
prepayment amount, (ii) specify the proposed prepayment date, which shall be a
Business Day, and (iii) be delivered to HL UK at least five (5) Business Days
prior to the proposed prepayment date. Any amounts prepaid may be re-advanced
(where monies representing prepaid Advances are so offered by HL UK) during the
term of this Agreement.

 

(d)                                 If at any time the balance of Advances
outstanding hereunder exceeds the Commitment, OGC shall immediately repay the
amount of such excess as a prepayment of the Advances after providing notice to
HL UK.

 

3.6                               Payment Procedure. Except as specifically set
forth in this Agreement, all payments made by OGC under the Note or this
Agreement relative to the Advances shall be made by wire transfer to a bank
account specified by HL UK. Provided that no Event of Default shall have
occurred and be continuing, the amount of all such payments received by HL UK
from OGC shall be applied by HL UK, first, against all costs and expenses
incurred by HL UK under this Agreement; second, against accrued but unpaid
interest on the outstanding Advances; and third, against the unpaid balance of
the outstanding Advances. If an Event of Default shall have occurred and be
continuing, payments received by HL UK shall be applied in HL UK’s sole
discretion.

 

3

--------------------------------------------------------------------------------


 

ARTICLE 4  — COVENANTS AND REPRESENTATIONS

 

4.1                               Payment and Performance of Obligations. OGC
covenants and agrees that, from the date of this Agreement until its payment and
performance in full of all of the Obligations, OGC shall, unless HL UK shall
otherwise consent in writing, pay and perform all Obligations arising under, and
in accordance with, the terms of this Agreement, the Note and the other Cash
Management Documents.

 

4.2                               Representations and Warranties. OGC represents
and warrants, on the date of this Agreement and on each date an Advance is made:

 

(a)                                 all necessary corporate and other action has
been taken to authorize it to enter into this Agreement, the Note and the Cash
Management Documents and to perform the transactions contemplated in them;

 

(b)                                 no limit on its powers or those of its
directors will be exceeded as a result of any Advance made pursuant to this
Agreement;

 

(c)                                  it has materially complied with the terms
of this Agreement and no Event of Default has occurred and is continuing; and

 

(d)                                 its obligations under this Agreement, the
Note and the Cash Management Documents are legal, valid, binding and
enforceable, except to the extent that enforcement may be affected by laws
relating to bankruptcy, reorganization, insolvency and creditors’ rights and by
the availability of injunctive relief, specific performance and other equitable
remedies.

 

ARTICLE 5  — DEFAULTS AND REMEDIES

 

The occurrence of any of the events specified in Sections 5.1 to 5.5 (inclusive)
hereof shall constitute an “Event of Default”.

 

5.1                               Payment Hereunder. OGC shall fail to make
payment of any amount when due under the Note, or a default shall be made in the
payment of any other part of the Obligations as and when the same shall be due
and payable, and five (5) Business Days have expired following OGC’s receipt of
written notice of such default from HL UK.

 

5.2                               Observance of Terms Hereunder. (i) A default
in the due observance or performance of any term, covenant, condition or
agreement on the part of OGC to be observed or performed pursuant to the terms
of this Agreement, the Note, or any other Cash Management Document if such
default (other than a default with respect to the payment of any amount due to
HL UK under Section 5.1) shall have occurred and continued for thirty (30) days,
or (ii) any representation or warranty set out herein or in the Note or other
Cash Management Document proves to have been untrue in any material respect when
made, repeated or deemed made.

 

4

--------------------------------------------------------------------------------


 

5.3                               Voluntary Actions. OGC shall:

 

(a)                                 apply for or consent to the appointment of
an administrator, receiver, trustee or liquidator for itself or any of its
properties or assets;

 

(b)                                 admit in writing the inability to pay its
debts as they fall due;

 

(c)                                  make a general assignment for the benefit
of creditors or enter into any composition, compromise, assignment or
arrangement, with one or more of its creditors to reschedule any of its
indebtedness (because of actual or anticipated financial difficulties);

 

(d)                                 suffer an order for relief to be entered
against it or be declared to be insolvent; or

 

(e)                                  file a voluntary petition in bankruptcy, or
a petition seeking reorganization or take advantage of any bankruptcy,
reorganization, insolvency, readjustment of debt, dissolution, insolvency or
liquidation law or statute, or an answer admitting the material allegations of a
petition filed against it in any proceeding under any such law or if action
shall be taken by OGC for the purpose of effecting any of the foregoing.

 

5.4                               Involuntary Actions. Upon the expiration of
sixty (60) days after the filing of any involuntary petition against OGC for its
winding-up or the appointment of an administrator, receiver, trustee, liquidator
or similar relief in respect thereof, in either case without the petition being
dismissed prior to that time, or an order, judgment or decree shall be entered,
without the application, approval or consent of OGC by any court of competent
jurisdiction approving a petition seeking a reorganization of OGC or of all or a
substantial part of the properties or assets of OGC or appointing an
administrator, receiver, trustee or liquidator or similar official for OGC and
such order, judgment or decree shall continue unstayed and in effect for a
period of sixty (60) days or more.

 

5.5                               Invalidity of Guaranty.  The Guaranty shall
for any reason (other than pursuant to the terms thereof) cease to be valid and
binding on or enforceable against Guarantor, or Guarantor shall so state in
writing or Guarantor shall so assert in any pleading filed in any court.

 

5.6                               Remedies.

 

(a)                                 Subject to Section 5.6(b) below, if an Event
of Default occurs, all amounts outstanding under the Note and all other
Obligations shall become immediately due and payable, both as to the Advance
balances and the interest thereon, in each case without any action by HL UK and
without presentment, demand, protest or any other notice of any kind, all of
which are hereby expressly waived, notwithstanding anything to the contrary
contained herein or in any other Cash Management Document.

 

(b)                                 If an Event of Default occurs, then at any
time thereafter during the continuance of such Event of Default, HL UK may, by
written notice to OGC, waive its rights

 

5

--------------------------------------------------------------------------------


 

to immediate repayment and declare the Note not to be immediately due and
payable, notwithstanding anything to the contrary contained herein or in any
other Cash Management Document, at which point the Event of Default shall be
deemed waived.

 

5.7                               Notification. OGC shall promptly notify HL UK
of any circumstances which constitute or which given the elapse of time are
likely to result in an Event of Default hereunder.

 

ARTICLE 6  — MISCELLANEOUS

 

6.1                               Notices. Any notice or other communication
required or permitted under this Agreement or any other Cash Management Document
shall be in writing via certified, registered or expedited mail or via e-mail,
and shall be delivered or transmitted to the appropriate address as set forth
below.

 

If to HL UK:

 

Houlihan Lokey Capital (Holdings) Ltd.

10250 Constellation Boulevard, 5th floor

Los Angeles, CA 90067

Attention: Vice President of Finance

E-mail: etaniguchi@HL.com

 

If to OGC:

 

ORIX Global Capital, Ltd.

20-22 Bedford Row

London WC1R 4JS

United Kingdom

Attention: Secretary

E-mail:                                                       
ron.barger@orix.com

ryan.farha@orix.com

treasury@orix.com

 

In each case with a copy to:

 

Houlihan Lokey, Inc.

10250 Constellation Boulevard, 5th floor

Los Angeles, CA 90067

Attention: General Counsel

E-mail: ccrain@HL.com

 

6.2                               Survival of Covenants, Etc. All covenants,
agreements, representations and warranties made herein, the Note and the other
Cash Management Documents, and all certificates delivered and to be delivered
pursuant hereto, shall survive the making by HL UK of the Advances and the
execution and delivery to HL UK of the Cash Management Documents, and the
termination date of this Agreement, and shall continue in full force and effect
so long as any part of the Obligations is outstanding, unpaid or unperformed.

 

6

--------------------------------------------------------------------------------


 

Whenever in this Agreement any of the parties hereto are referred to, such
reference shall be deemed to include the successors and assigns of such party,
and all covenants, promises and agreements by or on behalf of OGC which are
contained in this Agreement shall bind and inure to the benefit of the
successors and assigns of HL UK.

 

6.3                               Law Governing and Consent to Venue. This
Agreement and the Note (including non-contractual disputes or claims) shall be
governed by and construed in accordance with the laws of England and Wales and
the parties irrevocably submit for all purposes to the exclusive jurisdiction of
the English Courts in connection with any dispute or claim arising out of or in
connection with this Agreement and the Note or their subject matter or formation
(including non-contractual disputes or claims).

 

6.4                               Non-Waiver. Neither any failure nor any delay
on the part of HL UK in exercising any right, power or privilege hereunder,
under the Note or under any of the other Cash Management Documents shall operate
as a waiver thereof, nor shall a single or partial exercise thereof preclude any
other or further exercise of any other right, power or privilege, nor shall any
course of dealing between OGC and HL UK operate as a waiver of any right or
rights of HL UK.

 

6.5                               Modification, Amendment, Etc. No modification
or amendment of any provision of this Agreement, the Note, or any of the other
Cash Management Documents shall in any event be effective unless the same shall
be in writing and signed by HL UK and OGC. No waiver or consent to any departure
by a party hereto of any provision of this Agreement, the Note or any of the
other Cash Management Documents shall in any event be effective unless the same
shall be in writing and signed by the other party and then such waiver or
consent shall be effective only in the specific instance and for the specific
purpose for which given. No notice or demand on a party in any case shall
entitle the other party to any other or further notice or demand in the same,
similar or other circumstance.

 

6.6                               Counterparts. This Agreement may be executed
in two or more counterparts, each of which shall constitute but one agreement.
This Agreement shall be effective when counterparts which, when taken together,
bear the signature (including execution by facsimile or electronic means
(including a pdf)) of all parties hereto, shall have been delivered to and
received by HL UK and OGC.

 

6.7                               Entirety and Headings. This Agreement, the
Note and the other Cash Management Documents contain the entire agreement
between OGC and HL UK with respect to the subject matter hereof and replace any
prior or contemporaneous understandings and agreements, oral or written, between
the parties. No representation, warranty, modification, alteration or agreement
shall affect this Agreement, unless made in writing and executed with the same
formalities as this Agreement. The paragraph headings do not form a part of this
Agreement, but are for convenience only and shall not limit or affect in any way
the meaning of its provisions.

 

6.8                               Right to Defend. HL UK shall have the right,
at OGC’s sole cost and expense, to appear in or defend any action or proceeding
in which HL UK is named or joined or that otherwise purports to affect the
rights or duties of the parties hereunder and in connection

 

7

--------------------------------------------------------------------------------


 

therewith pay out of the proceeds of the Advances and/or recover from OGC all
necessary costs and expenses (including reasonable attorneys’ fees), with
counsel reasonably satisfactory to HL UK.

 

6.9                               Indemnification. OGC hereby agrees to protect,
indemnify, defend and hold harmless HL UK from and against any and all
liability, expense or damage of any kind or nature from any third party suits,
claims or demands, including reasonable lawyers’ fees and expenses, on account
of any matter or thing, whether in suit or not, arising out of any breach by it
of this Agreement, the Note or the other Cash Management Documents, other than
taxes (which shall be governed exclusively by Section 6.12 hereof).

 

6.10                        No Obligation to Third Parties. Any term, provision
or condition of this Agreement to the contrary notwithstanding, HL UK has not,
and by the execution and acceptance of this Agreement hereby expressly
disclaims, any obligation or responsibility for the management, conduct or
operation of the business and affairs of OGC. Any term or condition hereof
permitting HL UK to disburse funds, whether from the proceeds of the Note or
otherwise, or to take or refrain from taking any action with respect to OGC,
shall be deemed to be solely for the benefit of HL UK and may not be relied upon
by any other Person. A Person who is not a party to this agreement cannot
enforce, or enjoy the benefit of, any term of this agreement under the Contracts
(Rights of Third Parties) Act 1999.

 

6.11                        No Fiduciary Obligations.  For the avoidance of
doubt, OGC is not, and shall not be deemed to be, acting as an agent or
fiduciary of HL UK under the Cash Management Policy or otherwise, and shall have
no fiduciary or other obligations to HL UK with regard to the use of amounts
advanced under this Agreement, other than the obligation to repay upon demand
pursuant to Section 3.5 hereof.

 

6.12                        Tax Matters.

 

(a)                                 If OGC shall be required by law to deduct
any Covered Taxes from or in respect of any sum payable under this Agreement or
the Note such sum shall be increased as may be necessary so that, after making
all such deductions, HL UK receive an amount equal to the sum they would have
received had no such deduction for Covered Taxes been made.  If OGC shall be
required by law to deduct or withhold any taxes other than Covered Taxes from or
in respect of any sum payable hereunder, HL UK shall be treated for all purposes
of this Agreement and the Note as having received any such amounts so deducted
or withheld.

 

(b)                                 If HL UK is entitled to an exemption from or
reduction of withholding tax with respect to payments made under this Agreement
or the Note, HL UK shall deliver to OGC, at the time or times reasonably
requested by OGC, such properly completed and executed documentation reasonably
requested by OGC as will permit such payments to be made without withholding or
at a reduced rate of withholding or to determine whether or not HL UK is subject
to backup withholding or information reporting requirements, including, without
limitation, an appropriate Internal Revenue Service Form W-8.

 

8

--------------------------------------------------------------------------------


 

(c)                                  If a payment made to HL UK under this
Agreement or the Note would be subject to U.S. federal withholding tax imposed
by FATCA if HL UK were to fail to comply with the applicable reporting
requirements of FATCA (including those contained in Section 1471(b) or 1472(b)
of the Code, as applicable), HL UK shall deliver to OGC at the time or times
prescribed by law and at such time or times reasonably requested by OGC such
documentation prescribed by applicable law (including as prescribed by Section
1471(b)(3)(C)(i) of the Code) and such additional documentation reasonably
requested by OGC as may be necessary for OGC to comply with its obligations
under FATCA and to determine that HL UK has complied with HL UK’s obligations
under FATCA or to determine the amount to deduct and withholding from such
payment.

 

[The remainder of this page was intentionally left blank]

 

9

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, HL UK and OGC have executed this Agreement as of the date
first written above.

 

 

HOULIHAN LOKEY CAPITAL (HOLDINGS) LTD.

 

 

 

 

 

 

 

By:

/s/ Scott. L. Beiser

 

Name:

Scott. L. Beiser

 

Title:

Director

 

 

 

 

 

 

 

ORIX GLOBAL CAPITAL, LTD.

 

 

 

 

 

 

 

By:

/s/ Paul E. Wilson

 

Name:

Paul E. Wilson

 

Title:

Director

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

GLOSSARY OF DEFINED TERMS

 

“Business Day” means a day other than a Saturday, Sunday or other day on which
commercial banks in London, England are authorized or required by law to close.

 

“Cash Management Documents” means this Agreement, together with all Exhibits and
Schedules hereto and all other documents and instruments, now or hereafter
executed by or on behalf of OGC or the Guarantor in favour of HL UK in
connection with this Agreement, including any and all promissory notes
(including the Note), security agreements, financing statements, or other
documents or instruments, and any and all modifications or extensions or
supplements to or replacements for, in whole or in part, any of the foregoing.

 

“Code” means the Internal Revenue Code of 1986, as amended.

 

“Covered Taxes” means any tax of any kind, but excluding (a) franchise taxes,
branch profits and taxes imposed on or measured by the net income or receipts of
HL UK under the law of any jurisdiction, (b) any such withholding tax that is in
effect and would apply to a payment to HL UK at the time HL UK becomes a party
to this Agreement, (c) taxes attributable to HL UK’s failure to comply with
Section 6.12(b) or Section 6.12(c) and (d) any amounts required to be withheld
under FATCA.

 

“Event of Default” means any of the events specified in Sections 5.1 to 5.5
hereof inclusive, provided that any requirement for the giving of notice, the
lapse of time, or both, has been satisfied.

 

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any successor version that is substantively comparable and not
materially more onerous to comply with), any current or future regulations or
official interpretations thereof, any agreements entered into pursuant to
Section 1471(b)(1) of the Code, any intergovernmental agreement between a
non-U.S. jurisdiction and the United States of America with respect to the
foregoing and any law, regulation or practice adopted pursuant to any such
intergovernmental agreement.

 

“Guarantor” means ORIX USA Corporation.

 

“Guaranty” means the Guaranty, dated as of the date hereof, executed by
Guarantor in favor of HL UK, as such agreement may be amended, supplemented or
otherwise modified from time to time.

 

“Interest Period” means (a) initially, the period commencing on the date hereof
and ending on the last day of the immediately following calendar month; and (b)
thereafter, each period commencing on the last day of the immediately preceding
Interest Period and ending on the last day of the following calendar month;
provided that, in each of the case of clauses (a) and (b), (i) if any Interest
Period would end on a day other than a Business Day, such Interest Period shall
be extended to the next succeeding Business Day unless such next succeeding
Business Day would fall in the next calendar month, in which case such Interest
Period shall end on the next preceding Business Day, (ii) any Interest Period
that commences on the last Business Day of a

 

A-1

--------------------------------------------------------------------------------


 

calendar month (or on a day for which there is no numerically corresponding day
in the last calendar month of such Interest Period) shall end on the last
Business Day of the last calendar month of such Interest Period, and (iii) no
Interest Period shall extend beyond the date on which Advances hereunder are
repaid in full.

 

“Maturity Date” means the date two years after the date of this Agreement.

 

“Note” means that certain Promissory Note executed by OGC for the benefit of HL
UK, a copy of which is attached hereto as Exhibit B.

 

“Obligations” means all indebtedness, obligations and liabilities (including
extensions and renewals thereof) of OGC to HL UK of every kind and description,
direct or indirect, now existing or hereafter arising, due or to become due,
absolute or contingent, arising under, and in accordance with, the terms of this
Agreement, the Note and the other Cash Management Documents, including all costs
and expenses incurred in the collection of the same.

 

“Payment Date” means the first Business Day of each calendar month, commencing
on the first day of the month following the date of this Agreement, and
continuing monthly until the full amount of the Advances are repaid in
accordance with this Agreement and the Note (whether by acceleration or
otherwise).

 

“Person” means an individual, a partnership, a limited liability company, a
corporation, a business trust, a joint stock company, a trust, an unincorporated
association, a joint venture, a governmental authority or any other entity.

 

“Termination Date” means the earliest of (a) the Maturity Date, (b) date of the
termination of the Agreement by either party upon notice pursuant to Section 2.3
and (c) the date on which obligations under this Agreement become due and
payable pursuant to Section 5.6(a) or otherwise.

 

A-2

--------------------------------------------------------------------------------


 

EXHIBIT B

 

PROMISSORY NOTE

 

London, England

 

Section 1.                                          FUNDAMENTAL PROVISIONS

 

The following terms will be used as defined terms in this Promissory Note (as it
may be amended, modified, extended and renewed from time to time, the “Note”):

 

Promissee:

 

Houlihan Lokey Capital (Holdings) Ltd., a company incorporated in England. (“HL
UK”)

 

 

 

Promissor:

 

ORIX Global Capital, Ltd., a company incorporated in England. (“OGC”)

 

 

 

Credit Balance:

 

Up to an aggregate of USD one hundred and fifty million dollars

 

 

 

Amount:

 

($150,000,000).

 

 

 

Interest Rate:

 

Each Advance shall bear interest on the outstanding principal balance at a per
annum rate equal to LIBOR Rate plus 165 basis points (any such rate, subject to
the terms hereof, the “Interest Rate”). The Interest Rate shall be reset on the
first Business Day of each calendar month. OGC will make interest payments on
the aggregate outstanding amount of the Advances either (a) one month in arrears
on each Payment Date and upon payment in full of the outstanding amount (whether
by acceleration, stated maturity or otherwise) on the Termination Date, or (b)
if the total amount of all Advances (plus interest accrued and added to the
amount outstanding in accordance with Section 3.3(b) of the Cash Management
Agreement) outstanding would not exceed the Commitment, OGC may elect to add
interest accruing on such Advances on any given Payment Date to the balance
outstanding thereunder. Interest will be calculated daily on the basis of a 360
day year on balance outstanding under the Advances for the actual number of days
elapsed.

 

 

 

Maturity Date:

 

The date two years after the date of the Cash Management Agreement.

 

 

 

Termination Date:

 

The earliest of (a) the Maturity Date, (b) date of the termination of the Cash
Management Agreement by either party upon notice pursuant to Section 2.3 of the
Cash Management Agreement and (c) the date on which obligations under the Cash
Management Agreement and this Note become due and payable pursuant to Section
5.6(a) of the Cash Management Agreement or otherwise.

 

B-1

--------------------------------------------------------------------------------


 

Business Day:

 

Any day of the year other than Saturdays, Sundays and legal holidays on which
commercial banks in London, England are authorized or required to be closed.

 

 

 

Cash Management Documents:

 

The Cash Management Agreement, the Guaranty, this Note and any other documents
securing the repayment of the Note.

 

 

 

Advances:

 

The Advances from HL UK to OGC in the aggregate amount and evidenced by this
Note.

 

 

 

Cash Management Agreement:

 

The Cash Management Agreement of even date herewith by and between OGC and HL
UK.

 

 

 

Defined Terms:

 

Defined terms used but not otherwise defined in this Note shall have the
meanings ascribed to such terms in the Cash Management Agreement.

 

Section 2.                                          PROMISE TO PAY.

 

For value received, OGC promises to pay to the order of HL UK, in accordance
with the payment procedure set forth in Section 3.6 of the Cash Management
Agreement, the outstanding aggregate amount of the outstanding Advances,
together with accrued interest from the date of disbursement of an Advance on
the unpaid balance at the applicable Interest Rate for such Advance.

 

Section 3.                                          INTEREST; PAYMENTS.

 

(a)         Subject to Section 3(d) below, from the date hereof, interest shall
accrue on the unpaid balance of this Note at the applicable Interest Rate
(“Interest”).

 

(b)         Subject to Section 3.3(b) of the Cash Management Agreement, all
accrued but unpaid Interest on the unpaid Advance balances shall be payable one
month in arrears on or before the first Business Day of each month, commencing
on the first day of the month following the date of this Note and continuing
through and including the final payment in full of the aggregate amount of the
Advances (“Payment Date”).

 

(c)          OGC shall make payment of all unpaid Advance balances, interest,
and any other amounts due hereunder on the Termination Date, in same day funds,
not later than 4:00 p.m. (London time). If any payment of Advance balances and
interest to be made by OGC hereunder shall become due on a day which is not a
Business Day, such payment shall be made on the next succeeding Business Day and
such extension of time shall be included in computing the interest in such
payment.

 

(d)         If any payment of Advance balances or interest or any other amount
payable hereunder or under any other Cash Management Document is not paid when
due, whether on the scheduled Payment Date, the Termination Date or any earlier
date as a result of acceleration of this Note after an Event of Default, then
the amount then due and unpaid shall thereafter bear interest until paid at a
rate (“Default Interest Rate”)

 

B-2

--------------------------------------------------------------------------------


 

per annum (based on a 360 day year, actual days elapsed) equal to the applicable
Interest Rate plus two percent (2%) per annum, and such accrued interest at the
Default Interest Rate shall be due and payable by OGC on demand by HL UK.

 

Section 4.                                          PREPAYMENTS.

 

OGC may prepay the outstanding balance of the Advances (or any part thereof), as
provided for in the Cash Management Agreement.

 

Section 5.                                          LAWFUL MONEY.

 

The aggregate amount of the Advances and interest thereon are payable in lawful
money of the United States.

 

Section 6.                                          APPLICATION OF PAYMENTS.

 

Provided that no Event of Default shall have occurred and be continuing, the
amount of all such payments received by HL UK hereunder from OGC shall be
applied by HL UK, first, against all costs and expenses incurred by HL UK
hereunder; second, against accrued but unpaid interest on the outstanding
Advances; and third, against the unpaid balance of the Advances. If an Event of
Default shall have occurred and be continuing any payments received by HL UK
after the occurrence of an Event of Default, shall be applied to the amounts
specified in this Section 6 in such order as HL UK may, in its sole discretion,
elect.

 

Section 7.                                          WAIVER.

 

OGC hereby waives demand for payment, presentment for payment, protest, notice
of nonpayment, notice of protest, notice of intent to accelerate, notice of
acceleration, notice of dishonour, and notice of nonpayment, and all other
notices or demands of any kind (except notices specifically provided for in the
Cash Management Documents and agreed to in writing by HL UK) and expressly
agrees that, without in any way affecting the liability of OGC, the holder
hereof may by notice in writing extend any maturity date or the time for payment
of any installment due hereunder, otherwise modify the Cash Management
Documents, accept additional security, release any Person liable, and release
any security or guaranty. OGC waives, to the full extent permitted by law, the
right to plead any and all statutes of limitations as a defence.

 

Section 8.                                          LAWYERS’ FEES.

 

If this Note is not paid when due or if any Event of Default occurs, OGC
promises to pay all costs of enforcement and collection and preparation
therefor, including but not limited to, reasonable lawyers’ fees, whether or not
any action or proceeding is brought to enforce the provisions hereof (including
without limitation, all such costs incurred in connection with any bankruptcy,
receivership or other court proceedings (whether at the trial or appellate
level).

 

B-3

--------------------------------------------------------------------------------


 

Section 9.                                          SEVERABILITY.

 

If any provision of this Note is unenforceable, the enforceability of the other
provisions shall not be affected and they shall remain in full force and effect.

 

Section 10.                                   HEADINGS.

 

Headings at the beginning of each numbered Section of this Note are intended
solely for convenience and are not part of this Note.

 

Section 11.                                   APPLICABLE LAW.

 

Any dispute of claim relating to this Note (including non-contractual disputes
or claims) shall be governed by and construed in accordance with the laws of
England and Wales and the parties irrevocably submit for all purposes to the
exclusive jurisdiction of the English Courts in connection with any dispute or
claim arising out of or in connection with this Note or its subject matter or
formation (including non-contractual disputes or claims).

 

Section 12.                                   INTEGRATION.

 

The Cash Management Documents contain the complete understanding and agreement
of the holder hereof and OGC and supersede all prior representations,
warranties, agreements, arrangements, understandings and negotiations.

 

B-4

--------------------------------------------------------------------------------


 

Executed and delivered as a Deed this    day of        , 2015.

 

 

ORIX GLOBAL CAPITAL, LTD.

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

Witnessed by:

 

Name:

 

Address:

 

B-5

--------------------------------------------------------------------------------